Citation Nr: 1027411	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  09-08 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1973 to September 
2003.  The Veteran served in Afghanistan from March 2002 to April 
2002 and June 2002 to October 2002. 

The appeal comes before the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina which denied entitlement to service connection for PTSD.
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable to this 
appeal. 

The Veteran alleges that he has PTSD as a result of stressful 
incidents during his service in Afghanistan.  

In a July 2007 decision, the RO denied service connection for 
PTSD on the basis of no verified stressor. 

Since, that decision, on July 13, 2010, VA published a final rule 
that amended its adjudication regulations governing service 
connection for posttraumatic stress disorder (PTSD) by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  75 Fed. Reg. 
39843 (July 13, 2010).  

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by 
redesignating current paragraphs (f)(3) and (f)(4) as paragraphs 
(f)(4) and (f)(5), respectively, and by adding a new paragraph 
(f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related 
to the veteran's fear of hostile military or 
terrorist activity and a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist with 
whom VA has contracted, confirms that the claimed 
stressor is adequate to support a diagnosis of [PTSD] 
and that the veteran's symptoms are related to the 
claimed stressor, in the absence of clear and 
convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the places, 
types, and circumstances of the veteran's service, 
the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  For 
purposes of this paragraph, "fear of hostile 
military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an 
event or circumstance that involved actual or 
threatened death or serious injury, or a threat to 
the physical integrity of the veteran or others, such 
as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; small 
arms fire, including suspected sniper fire; or attack 
upon friendly military aircraft, and the veteran's 
response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.

In this case, the Veteran has submitted two stressors which 
allegedly support his PTSD diagnosis.  First, in his October 2005 
letter, he stated that he investigated an Apache helicopter crash 
where he saw dead bodies.  Internet research found that on April 
11, 2002, an Apache helicopter crash landed in Afghanistan and 
that the crew survived.  During his second deployment, on August 
13, 2002, a US Apache helicopter crashed about 20 miles south of 
Kabul, and the crew survived.  Second, also in his October 2005 
letter, the Veteran provided lay evidence that he witnessed 
events of artillery, rocket, or mortar fire.  Specifically, he 
indicated that his job required him to fly high-risk missions, 
often experiencing incoming enemy fire.  The record reflects that 
he was awarded the Air Medal in October 2002 "For gallantry in 
action while participating in rotary wing flight as a member of 
the Coalition Task Force 82 in Operation Enduring Freedom.  [The 
Veteran's] technical proficiency, dedication to duty, and 
commitment to mission accomplishment in a combat zone under the 
most extreme of circumstances greatly contributed to the success 
of Operation Enduring Freedom."  

Although the Veteran has submitted a private physician statement 
from E. H., M.D., dated in August 2005 indicating a diagnosis of 
PTSD, the revised regulation requires a diagnosis by a VA 
psychiatrist or psychologist.  Therefore, a remand is necessary 
for a VA psychological evaluation by a VA or contract 
psychiatrist or psychologist to determine the nature and etiology 
of any claimed psychiatric disorder.  

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should contact the Veteran and 
his representative and obtain the names, 
addresses and approximate dates of treatment 
for all medical care providers, VA and non-
VA, who treated the Veteran for his PTSD and 
whose records are not found within the claims 
file.  After the Veteran has signed the 
appropriate releases, those records not 
already associated with the claims file 
should be obtained and associated with the 
claims file.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the Veteran, a notation to that effect should 
be inserted in the file.  The Veteran is to 
be notified of unsuccessful efforts in this 
regard, in order to allow him the opportunity 
to obtain and submit those records for VA 
review.

2.  The Veteran should be scheduled for an 
examination by a VA psychiatrist or 
psychologist.  All indicated tests and 
studies are to be performed.  Based on a 
review of the record, and examination of the 
Veteran, and considering the identified 
stressors and DD-214, the examiner should 
offer an opinion as to whether it is at least 
as likely as not (50 percent probability or 
greater) that he has PTSD due to a claimed 
stressor that is consistent with the places, 
types, and circumstances of the his service; 
in other words, in addition to the other 
information provided in the examination 
report, please specifically state whether or 
not the claimed stressor is related to the 
Veteran's fear of hostile military or 
terrorist activity.

Prior to the examination, the claims folder 
and a copy of this remand must be made 
available to the examiner for review of 
the case.  A notation to the effect that 
this record review took place should be 
included in the report.  The opinion should 
be provided based on the results of 
examination, a review of the medical evidence 
of record, and sound medical principles.  All 
examination findings, along with the complete 
rationale for all opinions expressed, should 
be set forth in the examination report.

3.  After completing any additional necessary 
development, the AMC/RO should re-adjudicate 
the issue of service connection for PTSD.  If 
the disposition of the claim remains 
unfavorable, the AMC/RO should furnish the 
Veteran and his representative a supplemental 
statement of the case and afford the 
applicable opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

 

